


Exhibit 10.01

 

FORM OF CITIGROUP EQUITY OR DEFERRED CASH AWARD AGREEMENT (EFFECTIVE 01/01/09)

 

Citigroup Inc.

[Equity/Deferred Cash] Award Agreement

 

1. Award Agreement.  Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the
“Participant”), the award(s) summarized below, pursuant to the terms of the
[EQUITY/DEFERRED CASH AWARD PROGRAM NAME] (the “Program”).  The terms,
conditions and restrictions of your award are contained in this Equity/Deferred
Cash Award Agreement, including the attached Appendix (together, the
“Agreement”), and are summarized, along with additional information, in the
[EQUITY/Deferred Cash AWARD PROGRAM NAME] [prospectus/brochure] dated [MONTH]
[DAY], [YEAR], and any applicable [prospectus] supplements (together, a
“[Prospectus/Brochure]”).  Your award is also governed by the Citigroup [1999
Stock Incentive Plan, as amended and restated effective January 1, 2009, and as
it may be further amended from time to time][NAME OF SUCCESSOR EQUITY
PLAN][DEFERRED CASH PLAN] (the “Plan”) [IF APPLICABLE: , and the Letter
Agreement (as defined in the Appendix)].  For the award to be effective, you
must [accept][sign] below[ and return this page of the Agreement], acknowledging
that you have received and read the [Prospectus/Brochure] and this Agreement,
including the Appendix.

 

2. [EQUITY/DEFERRED CASH AWARD PROGRAM NAME] Award Summary*

 

{Restricted/Deferred} Stock [Deferred Cash] Award Summary

 

Award Date:

 

{AWARD DATE}

Number of Shares [Award Amount(1)]

 

{# SHARES} [{US$or local currency value}]

[Interest Rate or Notional Return

 

{RATE, INVESTMENT VEHICLE OR MARKET INDEX}](2)

Vesting Dates (  % each vesting date):(3)

 

{VEST DATE 1}(4)

 

 

{VEST DATE 2}

 

 

{VEST DATE 3}

 

 

{VEST DATE 4}

Stock Option Grant Summary

 

 

Grant Date:

 

{GRANT DATE}

Grant Price:

 

{$ Grant Price   per share}(5)

Number of Shares:

 

{#OPTION SHARES}

Vesting Dates (  % each vesting date):(6)

 

{VEST DATE 1}(7)

 

 

{VEST DATE 2}

 

 

{VEST DATE 3}

 

 

{VEST DATE 4}

Option Expiration Date:

 

{EXPIRATION DATE}(8)

 

3. Acceptance and Agreement by Participant. I hereby accept the award described
above, and agree to be bound by the terms, conditions, and restrictions of such
award as set forth in this Agreement, including the Appendix, and in the
[Prospectus/Brochure] (acknowledging hereby that I have read and that I
understand such documents), the Plan and Citigroup’s policies, as in effect from
time to time, relating to the administration of the Program and the Plan.  I
understand that vesting is conditioned upon continuous employment with the
Company, and that an Award may be cancelled if there is a break in or
termination of my employment with the Company.

 

CITIGROUP INC.

PARTICIPANT’S [SIGNATURE][ACCEPTANCE]:

By:

 

 

 

 

[Name]

 

Name:

 

[Title]

 

GEID:

 

--------------------------------------------------------------------------------

*The terms, conditions and restrictions applicable to your award, including what
happens in the event of a termination or suspension of your employment, and
including restrictions or a potential waiver of your rights that may apply
pursuant to provisions of the Emergency Economic Stabilization Act of 2008, are
contained in this Agreement, which includes the Appendix hereto, and are also
summarized in the [Prospectus/Brochure].

 

--------------------------------------------------------------------------------

(1) Initial deferral amount.

(2) Basis for notional return (may be subject to election) to be added to (or
subtracted from) initial deferral amount.

(3) Generally, no more rapidly than 25% each vesting date.

(4) Generally, at least one year after award date.

(5) No less than prior day NYSE closing price.

(6) Generally, no more rapidly than 25% each vesting date.

(7) Generally, at least one year after award date.

(8) Generally, no later than sixth anniversary of grant date.

 

--------------------------------------------------------------------------------


 

CITIGROUP INC.

[EQUITY/DEFERRED CASH] AWARD AGREEMENT

APPENDIX

 

This Appendix constitutes part of the [Equity/Deferred Cash] Award Agreement
(the “Agreement”) and is applicable to the [EQUITY/DEFERRED CASH AWARD PROGRAM
NAME] award(s) summarized on the first page of this Agreement.  This Appendix is
part of the Agreement and sets forth the terms and conditions and other
information applicable to the [restricted or deferred stock award, and/or
non-qualified stock option grant (an “Option”)][deferred cash award (the
“Award”)], made to Participant under the Program, as described in the Award
Summary on page 1.  [FOR EQUITY AWARDS ONLY: Restricted or deferred stock awards
and Option grants are hereinafter referred to as “Awards”.  All Awards are
denominated in shares of Citigroup common stock, par value $.01 per share
(referred to herein as “shares” or “Citigroup stock”).]  The “Company”, for
purposes of this Agreement, shall mean Citigroup and its subsidiaries that
participate in the Program, except where provided otherwise herein.

 

1. Terms and Conditions.  The terms, conditions, and restrictions of the Award
are set forth below [IF APPLICABLE: , subject to the letter agreement between
the Company and Participant dated [MONTH] [DAY], [YEAR] (the “Letter
Agreement”)].  Certain of these provisions [IF APPLICABLE: , except as they are
deemed modified by the terms of the Letter Agreement], along with other
important information, are summarized in the [EQUITY/DEFERRED CASH PROGRAM NAME]
[prospectus/brochure] dated [MONTH] [DAY], [YEAR], and any applicable
[prospectus] supplement (together, the “[Prospectus/Brochure]”).  The terms,
conditions, and restrictions of the Award include, but are not limited to,
provisions relating to amendment, vesting, and cancellation of Awards,
restrictions on the transfer of Awards, [sale restrictions on shares acquired
upon the exercise of an Option], and additional restrictions or a potential
waiver of Participant’s rights to an Award, if required by the applicable
provisions of the Emergency Economic Stabilization Act of 2008, which will
regulate Citigroup’s policies and practices with respect to corporate governance
and executive compensation, as further described below.

 

By accepting an Award, Participant acknowledges that he or she has read and
understands the [Prospectus/Brochure] and the terms and conditions set forth in
this Appendix.  Participant understands that this Award and all other incentive
awards are entirely discretionary and that no right to receive the Award, or any
incentive award, exists absent a prior written agreement to the contrary.

 

[Participant understands that the value that may be realized from an Award, if
any, is contingent and depends on the future market price of Citigroup stock,
among other factors, and that because equity awards are discretionary, and
intended to promote employee retention and stock ownership and to align
employees’ interests with those of stockholders, equity awards are subject to
vesting conditions and will be canceled if vesting conditions are not
satisfied.]

 

Any monetary value assigned to an Award in any communication regarding the Award
is contingent, hypothetical, and for illustrative purposes only and does not
express or imply any promise or intent by the Company to deliver, directly or
indirectly, any certain [or determinable] cash value to Participant.  Receipt of
an Award covered by this Agreement, or any other incentive award, is neither an
indication nor a guarantee that an incentive award of any type or amount will be
made in the future, and absent a written agreement to the contrary, the Company
is free to change its practices and policies regarding incentive awards at any
time in its sole discretion.

 

Any actual, anticipated, or estimated financial benefit to Participant from an
Award is not and shall not be deemed to be a normal or an integral part of
Participant’s regular or expected salary or compensation from employment for any
purposes, including, but not limited to, calculating any statutory, common law
or other severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company.

 

2. Vesting.  If conditions to vesting are satisfied, [the initial deferral
amount, as adjusted to reflect interest accrued/notional gain (or loss) to the
vesting date][shares underlying an Award of restricted or deferred stock] will
be distributed to Participant on the vesting date(s) set forth in the
[Stock/Deferred Cash] Award Summary, [and Option shares shall vest and become
exercisable in the installment amounts (subject to

 

2

--------------------------------------------------------------------------------


 

rounding, in Citigroup’s discretion) on the vesting dates set forth in the Stock
Option Grant Summary].  Vesting in each case is subject to receipt of the
information necessary to make required tax payments and confirmation by
Citigroup that all conditions to vesting and distribution have been satisfied.

 

Vesting is conditioned on Participant’s continuous employment with the Company
up to and including the scheduled vesting date, unless otherwise provided below.

 

[3. Exercise of Option.  Vested Option shares may be exercised in whole or in
part by Participant upon notice to the Company, together with provision for
payment of the grant price (set forth in the Stock Option Grant Summary) and
applicable withholding taxes.  Such notice shall be given in the manner
prescribed by Citigroup and shall specify the date and method of exercise and
the number of Option shares that are being exercised. The currently available
option exercise methods, which are subject to change at any time, are described
in the Prospectus.  All stock option exercises will be processed in accordance
with the Citigroup Equity Compensation administrative procedures and deadlines
then in effect.  If Participant uses a broker-assisted exercise method that may
be available from time to time, Participant acknowledges and agrees that option
proceeds from any broker-assisted exercises will be net of applicable
commissions and fees associated with these transactions.  The applicable
commissions and fees will be disclosed to Participant at or prior to the time of
exercise or will be available to Participant upon request.  The laws of the
country in which Participant is working at the time of grant, vesting, and/or
exercise of the Option (including any rules or regulations governing securities,
foreign exchange, tax or labor matters), and Citigroup accounting or other
policies, whether dictated by such country’s political or regulatory climate or
otherwise, may restrict or prohibit any one or more of the stock option exercise
methods described in the Prospectus; such restrictions may apply differently if
Participant is a resident or expatriate employee, and are subject to change at
any time.  If the last day on which an Option may be exercised pursuant to any
provision of this Agreement is not a trading day on the New York Stock Exchange,
then the immediately preceding New York Stock Exchange trading day shall be the
last day on which an Option may be exercised.  An Option may not be exercised
after the Option Expiration Date set forth in the Stock Option Grant Summary
(the “Option expiration date”).  The Company is not obligated to notify a
Participant that an Option is nearing expiration.]

 

[4. Sale Restriction on Option Shares.  Except in the case of Participant’s
termination of employment pursuant to Section [6][(b) and (e)] [(b), (e), (j),
(k) or (l)], Participant acknowledges that shares acquired upon an Option
exercise during the term of Participant’s employment may not be sold or
otherwise transferred until two years from the date of exercise.]

 

5. Fractional Shares.  Participant acknowledges that only whole shares of
Citigroup stock may be delivered [upon the exercise of an Option for shares and]
upon the vesting of a restricted or deferred stock award, and that while
Citigroup will endeavor to compensate Participant in cash for any fractional
shares Participant would otherwise be entitled to receive pursuant to the terms
of an Award, due to foreign exchange controls that may be in effect from time to
time in certain countries, there is no guarantee that such payments can be made
to Participants residing outside of the United States, and the Company shall not
be liable if for such reason payment is not made to a Participant.

 

6. Termination and Interruption of Employment.  Participation in the Program,
including but not limited to Participant’s right to vest in an Award [or
exercise an Option], is conditioned upon Participant’s continuous employment
with the Company, except as otherwise provided below.

 

For all purposes related to an Award, Participant’s employment shall be deemed
terminated on the date of Participant’s “separation from service” from
Citigroup, [except where specifically provided otherwise in this Agreement]. 
Whether a “separation from service” has occurred will be determined in
accordance with the definition of such term in Treas. Reg. § 1.409A-1(h), which,
unless provided otherwise by such definition [(or elsewhere in this Agreement in
a manner that does not conflict with such definition)] shall be as of
Participant’s last day of active service with the Company, regardless of any
entitlement to notice, payment in lieu of notice, severance pay, termination
pay, pension payment, or the equivalent that may be provided by any other plan,
contract, or law.

 

3

--------------------------------------------------------------------------------


 

If Participant’s continuous employment with the Company terminates or is
interrupted for any reason stated below, Participant’s rights with respect to
the Award will be affected as described below.  With respect to any provision
herein that provides for the distribution of a deferred [stock][cash] award upon
the termination of Participant’s employment, such distribution may be delayed
for a period of six months, if Citigroup determines that Participant is a
“specified employee” within the meaning of Treas. Reg. §
1.409A-1(i)(1) (generally, one who is among the Company’s top 50 most highly
compensated employees).  Interest will not accrue during the period of any such
delay and there will not be any compensation for loss in market value that
occurs during such time or otherwise. [INCLUDE SUB-SECTIONS (a) – (r) AS
APPLICABLE]:

 

(a) Voluntary Resignation.  If Participant voluntarily terminates his or her
employment with the Company, vesting of [restricted stock awards, deferred stock
awards and Option shares][deferred cash awards] will cease[, as will the right
to exercise any vested Option shares,] on the date Participant’s employment is
so terminated[; all unvested shares and unexercised Option shares subject to the
Award will be canceled] and Participant shall have no further rights of any kind
with respect to the Award.  [Different treatment may apply to Option shares if
Participant is subject to a garden leave or other notice policy.]

 

(b) Disability.

 

(i) A restricted stock award will continue to vest during a Participant’s
approved disability leave pursuant to a Company disability policy.  If
Participant’s approved disability leave results in a “separation from service,”
any unvested portion of the Award will vest immediately and shares of Citigroup
stock will be delivered to Participant following such separation.

 

(ii) A deferred [stock][cash] award will continue to vest during a Participant’s
approved disability leave pursuant to a Company disability policy.  If
Participant’s approved disability leave results in a “separation from service,”
any unvested portion of the Award will vest immediately and be distributed to
Participant on the 90th day following the “separation from service” date.  [The
provisions of this Section 6(b)(ii) shall not apply if prior to the commencement
or during the period of any disability leave referred to above, Participant
meets the conditions of Section 6(j), (k) or (l) below, in which case the Award
will be administered in accordance with the applicable provisions of those
Sections of this Agreement.]

 

(iii) Notwithstanding the foregoing, if a Participant with a deferred
[stock][cash] award provides proof satisfactory to the Company that Participant
has been determined by the United States Social Security Administration to be
totally disabled, any unvested portion of a deferred [stock][cash] award will
vest and be distributed to Participant immediately.

 

[(iv) An Option will continue to vest on schedule and may be exercised during a
Participant’s approved disability leave (but not later than the Option
expiration date).  If Participant’s approved disability leave results in a
“separation from service,” any unvested Option shares will vest immediately, and
the Option may be exercised for up to [XX DAYS/MONTHS/YEARS] thereafter (but not
later than the Option expiration date); the two year sale restriction imposed on
Option shares will cease to apply and will not be imposed on any shares that may
be acquired from a future exercise of the Option.]

 

[(v) Notwithstanding the foregoing, if before the end of a period of approved
disability leave (or determination of total disability by the United States
Social Security Administration) Participant’s employment is terminated for any
of the reasons described in Sections 6(a), (e), (f), (h) or (i), such applicable
provisions shall apply instead of the provisions of this Section 6(b).]

 

(c) Approved Personal Leave of Absence (Non-Statutory Leave).

 

(i) A restricted or deferred stock award [deferred cash award] will continue to
vest on schedule during the first six months of Participant’s personal leave of
absence, provided that Participant’s leave of absence was approved by management
of Participant’s business unit in accordance with the leave of absence policies
applicable to Participant (an “approved personal leave of absence”).  Any
unvested

 

4

--------------------------------------------------------------------------------


 

restricted or deferred stock [deferred cash award] will be canceled as soon as
the approved personal leave of absence has exceeded six months.

 

[(ii) An Option will continue to vest on schedule during the first six months of
an approved personal leave of absence.  Vested Option shares may be exercised
during the first six months of an approved personal leave of absence (but not
later than the Option expiration date).  All unexercised Option shares will be
canceled as soon as the approved personal leave of absence has exceeded six
months.]

 

(iii) If Participant terminates employment for any reason during the first six
months of an approved personal leave of absence[, or if on or prior to such time
Participant satisfies the conditions of Section 6(j), (k) or (l)], then such
applicable provisions of this Section 6 will apply.  [For purposes of
Section 6(j), (k) and (l), Participant’s employment will be deemed to have
terminated as of the date that an approved personal leave of absence exceeds six
months.]

 

(d) Statutory Leave of Absence.  The Award will continue to vest [and
Participant may continue to exercise vested Option shares (but not later than
the Option expiration date)] during a leave of absence that is approved by
management of Participant’s business unit, is provided by applicable law and
taken in accordance with such law and applicable Company policy (a “statutory
leave of absence”).  If a statutory leave of absence is followed without
interruption by an approved personal leave of absence, any unvested restricted
or deferred stock [and unexercised Option shares][deferred cash award] will be
canceled as of the date that the combined leaves, if continuous, have exceeded
six months.  If Participant terminates employment for any reason during an
approved statutory leave of absence[, or if on or prior to such time Participant
satisfies the conditions of Section 6(j), (k), or (l)], then such applicable
provisions of this Section 6 will apply.  [For purposes of Section 6(j), (k) and
(l), if a statutory leave of absence is followed without interruption by an
approved personal leave of absence, Participant’s employment will be deemed to
have terminated as of the date that the combined leaves exceed six months.]

 

(e) Death.  If Participant’s employment terminates by reason of Participant’s
death, (i) any unvested restricted or deferred stock [deferred cash award] will
vest and be distributed to Participant’s estate[; (ii) any unvested Option
shares will vest and vested Option shares may be exercised by Participant’s
estate for up to [XX DAYS/MONTHS/YEARS] from the date of Participant’s death
(but not later than the Option expiration date)] and (iii) the two-year sale
restriction imposed on Option shares will cease to apply and will not be imposed
on any shares that may be acquired by Participant’s estate in a future exercise
of the Option].

 

(f) Involuntary Termination for Gross Misconduct.  Notwithstanding any
provisions of this Agreement to the contrary, if the Company terminates
Participant’s employment because of Participant’s “gross misconduct” (as defined
below), vesting of the Award[, and the right to exercise vested Option shares,]
will cease on the date Participant’s employment is so terminated; all unvested
restricted or deferred stock [deferred cash awards][and all unexercised Option
shares] will be canceled as of the termination date of Participant’s employment
and Participant shall have no further rights of any kind with respect to the
Award.  For purposes of this Agreement, “gross misconduct” means any conduct
that (i) is in competition with the Company’s business operations, (ii) that
breaches any obligation that Participant owes to the Company or Participant’s
duty of loyalty to the Company, (iii) is materially injurious to the Company,
monetarily or otherwise, or (iv) is otherwise determined by the Personnel and
Compensation Committee of the Citigroup Board of Directors (the “Committee), in
its sole discretion, to constitute gross misconduct.  For purposes of this
Section 6(f), “Company” shall mean Citigroup and any of its subsidiaries.

 

(g) Transfer to Non-Participating Subsidiary.

 

(i) If Participant transfers to a subsidiary that is a member of the “controlled
group” of Citigroup (as defined below), the Award will continue to vest on
schedule [and vested Option shares may continue to be exercised (but not later
than the Option expiration date)].

 

5

--------------------------------------------------------------------------------


 

(ii) If Participant transfers to a subsidiary that is not a member of the
“controlled group” of Citigroup (as defined below), the provisions of
Section 6(h) will apply to the Award.

 

For purposes of this Agreement, “controlled group” has the meaning set forth in
Treas. Reg. § 1.409A-1(h)(3).

 

(h) Involuntary Termination Other than for Gross Misconduct. Except as provided
in Section 6(n) below, if Participant’s employment is terminated by the Company
for any reason other than gross misconduct [and Participant has not met the
conditions specified in Section 6(j), (k) or (l)], (i) any unvested restricted
or deferred stock [deferred cash award] will vest and be distributed to
Participant on the 90th day following the “separation from service” date [;and
(ii) vesting of an Option will cease and any vested Option shares may continue
to be exercised for up to [XX DAYS/MONTHS/YEARS] after Participant’s “separation
from service” date (but not later than the Option expiration date)].

 

(i) Voluntary Resignation to Pursue Alternative Career.  If [Participant has not
met the conditions of Section 6(j), (k) or (l), and], with the prior written
approval of the Senior Human Resources Officer for Participant’s business, in
his or her sole discretion, Participant voluntarily resigns from his or her
employment with the Company to work in a full-time career in either government
service, for a bona fide charitable institution, or as a teacher at a bona fide
educational institution, and/or otherwise satisfies the alternative or
additional requirements that may be imposed by then applicable guidelines
adopted for the purposes of administering this provision, (i) any unvested
restricted or deferred stock [deferred cash award] will vest and be distributed
to Participant on the 90th day following the “separation from service” date[;and
(ii) vesting of an Option will cease and [vested options may continue to be
exercised for up to [XX DAYS/MONTHS/YEARS] after Participant’s “separation from
service” date (but not later than the Option expiration date), provided that
Participant is not, at any time up to and including any exercise date, employed
by a “significant competitor” of the Company (as defined in
Section 6(p) below)][all unexercised Option shares will be canceled as of
Participant’s “separation from service” date and Participant shall have no
further rights of any kind with respect to the Option].

 

(j) Satisfying the “Rule of 75.”  If Participant has completed a number of full
years of service with the Company that, when added to his or her age, equals at
least 75, (i) any unvested restricted or deferred stock [deferred cash award]
will continue to vest on schedule, provided that Participant is not, at any time
up to and including any vesting date, employed by a “significant competitor” of
the Company (as defined in Section 6(p) below)[; and (ii) an Option will
continue to vest on schedule and may be exercised (but not later than the Option
expiration date) while Participant is employed by the Company; unvested Option
shares will vest on Participant’s “separation from service” date if employment
with the Company is terminated for any reason other than gross misconduct and
may be exercised for up to [XX DAYS/MONTHS/YEARS] after Participant’s
“separation from service” date (but not later than the Option expiration date),
provided that Participant is not, at any time up to and including any exercise
date, employed by a “significant competitor” of the Company (as defined in
Section 6(p) below)].

 

(k) Satisfying the “Rule of 60.”  If Participant [does not satisfy the
conditions of Section 6(j) above, but] (i) is at least age 50 and has completed
at least five full years of service with the Company and Participant’s age plus
the number of full years of service with the Company equals at least 60, or
(ii) Participant is under age 50, but has completed at least 20 full years of
service with the Company and Participant’s age plus the number of full years of
service with the Company equals at least 60, then (1) any unvested restricted or
deferred stock [deferred cash award]  will continue to vest on schedule,
provided that Participant is not, at any time up to and including any vesting
date, employed by a “significant competitor” of the Company (as defined in
Section 6(p) below); [(2) an Option will continue to vest on schedule and may be
exercised (but not later than the Option expiration date) while Participant is
employed by the Company; if Participant is no longer employed by the Company,
vesting of the Option will cease on the Participant’s “separation from service”
date if employment with the Company is terminated for any reason other than
gross misconduct and any vested Option shares may be exercised for up to [XX
DAYS/MONTHS/YEARS] after Participant’s “separation from service” date (but not
later than the Option expiration date), provided that Participant is not, at any
time up to and including any exercise date, employed by a “significant
competitor” of the Company (as defined in Section 6(p) below)].

 

6

--------------------------------------------------------------------------------


 

(l) Reaching Age 55 by Certain Legacy Citibank Employees.  If Participant is at
least age 55 and is a legacy Citibank employee who participates in (i) the
grandfathered Citibank formula of the U.S. Citigroup Pension Plan or (ii) the
grandfathered Citibank formula of the Head Office Guarantee (HOG) Plan, then
[(1)] any unvested restricted or deferred stock [deferred cash award] will
continue to vest on schedule, provided that Participant is not, at any time up
to and including any vesting date, employed by a “significant competitor” of the
Company (as defined in Section 6(q) below); [(2) vested options may continue to
be exercised for up to [XX DAYS/MONTHS/YEARS] after Participant’s “separation
from service” date (but not later than the Option expiration date) if employment
with the Company is terminated for any reason other than gross misconduct,
provided that Participant is not, at any time up to and including any exercise
date, employed by a “significant competitor” of the Company (as defined in
Section 6(p) below)][all unexercised Option shares will be canceled as of
Participant’s “separation from service” date and Participant shall have no
further rights of any kind with respect to the Option]

 

(m) Termination of Employment other than for Gross Misconduct or Transfer to
Non-Participating Subsidiary, when Also Eligible under Section 6(j), (k) or
(l).  If Participant is terminated other than for gross misconduct or is
transferred to a subsidiary described in Section 6(g)(ii) above and on the date
Participant’s employment is so terminated or transferred, Participant has
satisfied the conditions of Section 6(j), (k) or (l) above, then the provisions
of such sub-section will apply; provided, however, that continued vesting of the
Award [and the right to exercise vested Option shares] will not be subject to
the condition that Participant not be employed by a “significant competitor” of
the Company (as defined in Section 6(p) below).

 

(n) Employing Company is Acquired by Another Entity (Change in Control).  If
Participant is employed by a company or other legal entity that is acquired by
another entity in a transaction that is described in Section 409A(a)(2)(A)(v) of
the United States Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations thereunder (a “change in control”), the provisions of
Section 6(h) shall apply[; provided, however, that if on the effective date of
the change in control Participant has satisfied the conditions specified in
Section 6(j), (k) or (l), the number of shares of restricted or deferred stock
and Option shares that vest upon the change in control, and the period during
which any Option shares may be exercised following the change in control, shall
be as provided by Section 6(j), (k) or (l), and the distribution of shares that
vest as a result of such change in control will occur on the effective date of
the change in control.]  The Committee, in its discretion, may accelerate the
vesting of additional shares of restricted or deferred stock or Option shares in
the event of a change in control.

 

(o) Additional Conditions Applicable to Post-Employment Participation.  Except
as otherwise provided herein, [in any instance in which, if, in the
determination of the Committee, Participant engages in conduct that is in
competition with the Company’s business operations, breaches his or her duty of
loyalty or any obligation Participant owes to the Company, or is materially
injurious to the Company, monetarily or otherwise, while holding any shares of
Citigroup common stock subject to a sale restriction, such shares may be
canceled, in the sole discretion of the Committee.  If any such shares are
canceled pursuant to this Section 6(o), Participant will receive a cash payment
(without interest) equal to the grant price of the Option under which the shares
were issued (as adjusted, if applicable) multiplied by the number of shares
canceled.  Additionally,] [t]he Committee may cancel any unvested restricted or
deferred stock [deferred cash award] if it determines that Participant has,
since the termination of Participant’s employment with the Company, engaged in
conduct that breaches any obligation or duty of loyalty to the Company or that
is materially injurious to the Company, monetarily or otherwise.  For purposes
of this Section 6(o), “Company” shall mean Citigroup and any of its
subsidiaries.

 

(p) Definition of “Significant Competitor.”  For purposes of this Agreement, a
“significant competitor” of the Company shall mean any company or other entity
designated by the Committee as such and included on a list of “significant
competitors” that will be made available to Participant and which may be updated
from time to time.  If Participant has terminated employment with the Company, a
“significant competitor” shall mean a company or other entity included on the
list in effect at the time Participant’s employment with the Company was
terminated.  For purposes of this Section 5(q), “Company” shall mean Citigroup
and any of its subsidiaries.

 

7

--------------------------------------------------------------------------------


 

[(q) Non-Solicitation Covenant.

 

(i)                                     Participant agrees that during
Participant’s employment with the Company (inclusive of any notice period or
garden leave policy to which Participant is otherwise subject) and for twelve
(12) months following any termination of Participant’s employment, he or she
will not, without the prior written consent of the Company, directly or
indirectly solicit or induce away from the Company or cause to be solicited or
induced away from the Company any of its employees.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, and without limiting any remedies at law or in equity that
may be available to the Company, Participant acknowledges and agrees that a
remedy at law for any breach or threatened breach of the covenant contained in
this Section 6(q) would be inadequate and monetary damages would be difficult to
calculate and that for any such breach or threatened breach, a court of law may
award an injunction, restraining order or other equitable relief, restraining
Participant from committing or continuing to commit such breach.

 

(iii)                               It is expressly understood and agreed that
if a final determination is made by a court of law that the time or any other
restriction contained in this Section 6(q) is an unenforceable restriction
against Participant, the provisions of Section 6(q) shall not be rendered void
but shall be deemed amended to apply to such maximum time and to such other
maximum extent as such court may determine or indicate to be enforceable. 
Alternatively, if such court finds that any restriction contained in this
Section 6(q) is unenforceable, and such restriction cannot be amended so as to
make it enforceable, such finding shall not affect the enforceability of any
other provision of this Agreement.

 

(iv)                              The restrictive covenant set forth in this
Section 6(q) shall continue and survive any cancellation, forfeiture or payment
of any amounts due under the Award.

 

(v)                                 The covenant contained in this
Section 6(q) is not intended to shorten, reduce or otherwise limit any
non-solicitation obligation Participant may have (including but not limited the
non-solicitation obligation contained in the Employment Termination Notice and
Non-Solicitation Policy for the Citigroup Management Committee or any successor
policy) pursuant to contract, collective agreement or applicable policy, local
law, rule or regulation (“Independent Obligation”), nor is it intended to limit
or reduce any other obligation that Participant may have to the Company pursuant
to an Independent Obligation.  For purposes of this Section 6(q), “Company”
shall mean Citigroup and any of its subsidiaries.]

 

7. Non-Transferability.  Neither the Award, nor any component of the Award, may
be sold, pledged, hypothecated, assigned, margined or otherwise transferred,
other than by will or the laws of descent and distribution, and no Award or
interest or right therein shall be subject to the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof shall be null and void, of no
effect, and not binding on the Company in any way.  Participant agrees that any
purported transfer shall be null and void, and shall constitute a breach of this
Agreement causing damage to the Company for which the remedy shall be a
cancellation of the Award.  During Participant’s lifetime, all rights with
respect to the Award shall be exercisable only by Participant, and any and all
payments in respect of the Award shall be to Participant only.  The Company
shall be under no obligation to entertain, investigate, respect, preserve,
protect or enforce any actual or purported rights or interests asserted by any
creditor of Participant or any other third party in the Award, and Participant
agrees to take all reasonable measures to protect the Company against any such
claims being asserted in respect of Participant’s Award and to reimburse the
Company for any and all reasonable expenses it incurs defending against or
complying with any such third-party claims if Participant could have reasonably
acted to prevent such claims from being asserted against the Company.

 

8

--------------------------------------------------------------------------------


 

8. Stockholder Rights.  Participant shall have no rights as a stockholder of
Citigroup over any shares covered by an Award, except to the limited extent
provided in the Prospectus for an Award of restricted stock, unless and until
shares are distributed to Participant in connection with the vesting of a
restricted or deferred stock award or an Option exercise.  During the vesting
period, Participant may receive dividend or dividend equivalent payments in
respect of shares subject to a restricted or deferred stock award, to the extent
provided in the Prospectus.

 

9. Right of Set Off.  Participant agrees that the Company may, to the extent
permitted by applicable law, retain for itself funds or securities otherwise
payable to Participant pursuant to this Award or any award under any equity
award program administered by Citigroup to offset any amounts paid by the
Company to a third party pursuant to any award, judgment, or settlement of a
complaint, arbitration, or lawsuit of which Participant was the subject; to
satisfy any obligation or debt that Participant owes the Company or its
affiliates; or in the event any equity award is canceled pursuant to its terms. 
The Company may not retain such funds or securities and set off such obligations
or liabilities, as described above, until such time as they would otherwise be
distributable to Participant in accordance with the applicable award terms.

 

10. Consent to Electronic Delivery.  In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms or communications) in connection with the
Award(s) covered by this Agreement and any other prior or future incentive award
or program made or offered by Citigroup or its predecessors or successors. 
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet site to which
Participant has access.

 

11. Plan Administration.  The Award described in this Agreement has been granted
subject to the terms of the Plan, and the shares deliverable to Participant in
connection with an Award, whether upon the exercise of an Option or vesting of a
restricted or deferred stock award, will be from the shares available for grant
pursuant to the terms of the Plan.

 

12. Adjustments.  In the event of any change in Citigroup’s capital structure on
account of (i) any extraordinary dividend, stock dividend, stock split, reverse
stock split or any similar equity restructuring; or (ii) any combination or
exchange of equity securities, merger, consolidation, recapitalization,
reorganization, divestiture or other distribution (other than ordinary cash
dividends) of assets to stockholders, or any other similar event affecting
Citigroup’s capital structure, to the extent necessary to prevent the
enlargement or diminution of the rights of Participants, the Committee shall
make such appropriate equitable adjustments as may be permitted by the terms of
the Plan and applicable law, to the number or kind of shares subject to an Award
and/or the grant price applicable to an Award.  All such adjustments shall
conform to the requirements of Section 409A of the Code, to the extent
applicable, and with respect to Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, such adjustments or
substitutions shall be made only to the extent that the Committee determines
that such adjustments or substitutions may be made without causing the Company
to be denied a tax deduction on account of Section 162(m) of the Code. 
Citigroup shall give each Participant notice of an adjustment hereunder and,
upon notice, such adjustment shall be conclusive and binding for all purposes.
 Notwithstanding the foregoing, the Committee may, in its discretion, decline to
adjust any Award made to a Participant, if it determines that such adjustment
would violate applicable law or result in adverse tax consequences to the
Participant or the Company, and neither the Committee nor Citigroup shall be
bound to compensate any Participant for any such adjustment not made, nor shall
they be liable to Participant for any additional personal tax or other
consequences of any adjustments that are made to an Award.

 

13. Taxes and Tax Residency Status.  By accepting the Award, Participant agrees
to pay all applicable income and/or social taxes and file all required tax
returns in all jurisdictions where Participant is subject to tax and/or an
income tax filing requirement.  If Participant is an employee in one of
Citigroup’s expatriate programs, he or she agrees to pay all applicable income
and/or social taxes and file all tax returns in accordance with the applicable
expatriate policy.  To assist Citigroup in achieving full compliance with its
obligations under the laws of all relevant taxing jurisdictions, Participant
agrees to keep complete and accurate records of his or her income tax residency
status and the number and location of workdays outside his or her country of
income tax residency from the date of an Award until the later of the vesting of
an Award, the exercise of an Option, or the subsequent sale of any shares

 

9

--------------------------------------------------------------------------------


 

received in connection with an Award.  By signing this Agreement, Participant
also agrees to provide, upon request, information about his or her tax residency
status to Citigroup during such period. Participant will be responsible for any
income tax due, including penalties and interest, arising from any misstatement
by Participant regarding such information.

 

14. Entire Agreement; No Right to Employment.  [IF APPLICABLE: The Letter
Agreement,] [T]he Prospectus [Brochure] and the Agreement constitute the entire
understanding between the Company and Participant regarding the Award and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof, including any written or
electronic agreement, election form or other communication to, from or between
Participant and the Company.  Nothing contained herein, in the Plan, or in any
Prospectus [Brochure] shall confer upon Participant any rights to continued
employment or employment in any particular position, at any specific rate of
compensation, or for any particular period of time.

 

15. Amendment.  The Committee may in, its sole discretion, modify, amend,
terminate or suspend the Award or the Program at any time, except that no
termination, suspension, modification or amendment of the Award or the Program
shall (i) cause the Award or the Program to become subject to, or violate,
Section 409A of the Code, or (ii) except as provided in Section 16(a), adversely
affect Participant’s rights with respect to the Award, as determined by the
Committee, without Participant’s written consent.

 

16. Section 409A [and Section 457A] Compliance.

 

(a) Participant understands that as a result of Section 409A to the Code, if
Participant is a U.S. taxpayer he or she could be subject to adverse tax
consequences if the Award, the Program and/or the Plan are not administered in
accordance with the requirements of Section 409A.  [Participant further
understands that if a deferred cash award covered by this Agreement is
considered to be a “nonqualified deferred compensation plan” and Participant’s
employer is considered to be a “nonqualified entity” (as such terms are defined
in Section 457A of the Code), similarly adverse tax consequences could apply if
the Award or the Program are not administered in accordance with the
requirements of Section 457A.] Citigroup may modify the provisions of the Award,
the Program and/or the Plan, as necessary, to conform them to the requirements
of Section 409A[, Section 457A,] or other changes in applicable law.  To the
extent Citigroup amends the Award, the Program or the Plan, Participant will
receive a supplement to the Prospectus describing any such changes.

 

(b) Notwithstanding any provision of this Agreement to the contrary,
(i) Citigroup may modify the provisions of the Award, the Program and/or the
Plan, as necessary, to conform them to the requirements of Section 409A[,
Section 457A,] or other changes in applicable law and (ii) any distribution of
[shares subject to a deferred stock award][a deferred cash award] otherwise
provided by the terms of this Agreement to occur upon any event that would
constitute a “separation from service” (within the meaning of Section 409A of
the Code) to a Participant who is a “specified employee” (within the meaning of
Treas. Reg. § 1.409A-1(i)(1)) at the time of such Participant’s “separation from
service,” shall not be made until the date which is six months from such
“separation from service,” or, if earlier, the date of Participant’s death and
during such six-month deferral period, Participant shall not be entitled to
interest, dividends, dividend equivalents, or any compensation for any loss in
market value or otherwise which occurs with respect to the Award during such
deferral period.

 

(c) BY ACCEPTING THIS AWARD, PARTICIPANT HEREBY CONSENTS TO THE AMENDMENT OR
MODIFICATION OF ANY OUTSTANDING AWARD(S) HERETOFORE GRANTED TO OR ENTERED INTO
WITH PARTICIPANT, IN LIKE MANNER AND PURPOSE AS PROVIDED BY SECTION 16(b) OF
THIS AGREEMENT, TO THE EXTENT ANY SUCH AWARDS MAY VIOLATE SECTION 409A [OR
SECTION 457A] OF THE CODE; PROVIDED, HOWEVER, THAT (i) NO SUCH AMENDMENT OR
MODIFICATION SHALL BE MADE IF IT WOULD VIOLATE THE TERMS AND CONDITIONS OF
PARTICIPANT’S OFFER LETTER OR EMPLOYMENT AGREMENT, AND (ii) UNLESS THE COMMITTEE
DETERMINES OTHERWISE, ANY AMENDMENT OR MODIFICATION TO OUTSTANDING
AWARD(S) PURSUANT TO THIS SECTION 16(c) SHALL MAINTAIN, TO THE MAXIMUM EXTENT
PRACTICABLE, THE ORIGINAL INTENT OF THE APPLICABLE PROVISION WITHOUT
CONTRAVENING THE PROVISIONS OF SECTION 409A [OR SECTION 457A] OF THE

 

10

--------------------------------------------------------------------------------


 

CODE.  THE AMENDMENT OR MODIFICATION OF ANY AWARD(S) PURSUANT TO THIS PROVISION
SHALL BE AT THE COMPANY’S SOLE DISCRETION AND THE COMPANY SHALL NOT BE OBLIGATED
TO AMEND OR MODIFY ANY SUCH AWARD(S) OR THIS AWARD, THE PROGRAM OR THE PLAN, NOR
SHALL THE COMPANY BE LIABLE FOR ANY ADVERSE TAX OR OTHER CONSEQUENCES TO
PARTICIPANT RESULTING FROM SUCH AMENDMENTS OR MODIFICATIONS OR THE COMPANY’S
FAILURE TO MAKE ANY SUCH AMENDMENTS OR MODIFICATIONS FOR PURPOSES OF COMPLYING
WITH SECTION 409A [OR SECTION 457A] OF THE CODE OR FOR ANY OTHER PURPOSE.  TO
THE EXTENT CITIGROUP AMENDS OR MODIFIES ANY OUTSTANDING AWARD(S) OR THIS AWARD
PURUSANT TO SECTIONS 15 OR 16 OF THIS AGREMENT, PARTICIPANT SHALL RECEIVE A
SUPPLEMENT TO THE PROSPECTUS [BROCHURE] DESCRIBING ANY SUCH CHANGES AND, UNLESS
THE COMMITTEE DETERMINES OTHERWISE, THE CHANGES DESCRIBED IN THE SUPPLEMENT
SHALL BE DEEMED TO AMEND THE TERMS AND CONDITIONS OF THE APPLICABLE AWARD
AGREEMENTS.

 

17. Compliance with Emergency Economic Stabilization Act of 2008.  Participant
acknowledges that if Participant and any Award governed by this Agreement are
subject to Section 111 of the Emergency Economic Stabilization Act of 2008 and
any regulations or interpretations that may from time to time be promulgated
thereunder (“EESA”), then any payment of any kind provided for by this Agreement
must comply with EESA, and that this Agreement shall be interpreted or reformed
to so comply.  If the making of any payment pursuant to this Agreement would
violate EESA, or if the making of such payment may in the judgment of the
Company limit or adversely impact the ability of the Company to participate in,
or the terms of the Company’s participation in, the sale of troubled assets to
the U.S. Secretary of the Treasury or to qualify for any other relief under
EESA, Participant shall be deemed to have waived his or her right to such
payment.  If applicable, Participant also hereby grants to the U. S. Treasury a
waiver releasing the U. S. Treasury from any claims that Participant may
otherwise have as a result of the issuance of any regulations which modify the
terms of benefits plans, arrangements and agreements to eliminate any provisions
that would not be in compliance with the executive compensation and corporate
governance requirements of Section 111 of EESA and any guidance or regulations
issued by the Secretary of the Treasury on or prior to the date of any
investment to carry out the provisions of EESA.

 

18. Arbitration; Conflict; Governing Law.  Any disputes related to the Award
shall be resolved by arbitration in accordance with the Company’s arbitration
policies.  In the absence of an effective arbitration policy, Participant
understands and agrees that any dispute related to an Award shall be submitted
to arbitration in accordance with the rules of the American Arbitration
Association, if so elected by the Company in its sole discretion.  In the event
of a conflict between the Prospectus and this Agreement [IF APPLICABLE: the
Letter Agreement and this Agreement], this Agreement [IF APPLICABLE: the Letter
Agreement] shall control.  In the event of a conflict between this Agreement and
the Plan, the Plan shall control.  This Agreement shall be governed by the laws
of the State of New York (regardless of conflict of laws principles) as to all
matters, including, but not limited to, the construction, application, validity
and administration of the Program.

 

19. Disclosure Regarding Use of Personal Information and Participant’s Consent.

 

(a) Definition and Use of “Personal Information.”  In connection with the grant
of this Award, and any other award under the Program or any other equity award
program, and the implementation and administration of any such program,
including, without limitation, Participant’s actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant’s home country.

 

The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information.  Participant may obtain
more details regarding the access and use of his/her personal information, and
may correct or update such information, by contacting his/her human resources
representative or local equity coordinator.

 

11

--------------------------------------------------------------------------------


 

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its equity award programs, or in connection with tax or other governmental and
regulatory compliance activities directly or indirectly related to an equity
award program.  For such purposes only, personal information may be used by
third parties retained by the Company to assist with the administration and
compliance activities of its equity award programs, and may be transferred by
the company that employs (or any company that has employed) Participant from
Participant’s home country to other Citigroup entities and third parties located
in the United States and in other countries.  Specifically, those parties that
may have access to Participant’s information for the purposes described herein
include, but are not limited to, (i) human resources personnel responsible for
administering the equity award programs, including local and regional equity
award coordinators, and global coordinators located in the United States;
(ii) Participant’s U.S. broker and equity account administrator and trade
facilitator; (iii) Participant’s U.S., regional and local employing entity and
business unit management, including Participant’s supervisor and his/her
superiors; (iv) the Committee or its designee, which is responsible for
administering the Plan; (v) Citigroup’s technology systems support team (but
only to the extent necessary to maintain the proper operation of electronic
information systems that support the equity award programs); and (vi) internal
and external legal, tax and accounting advisors (but only to the extent
necessary for them to advise the Company on compliance and other issues
affecting the equity award programs in their respective fields of expertise).
 At all times, Company personnel and third parties will be obligated to maintain
the confidentiality of Participant’s personal information except to the extent
the Company is required to provide such information to governmental agencies or
other parties.  Such action will always be undertaken only in accordance with
applicable law.

 

(b) Participant’s Consent.  BY ACCEPTING THIS AWARD, PARTICIPANT EXPLICITLY
CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE PURPOSE OF
BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY OR OTHER AWARD PROGRAMS (TO
THE EXTENT HE/SHE IS ELIGIBLE UNDER APPLICABLE PROGRAM GUIDELINES, AND WITHOUT
ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE USE, TRANSFER,
PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER PERSONAL
INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY OCCUR IN THE
FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER AWARD, AS DESCRIBED
ABOVE.

 

***

 

12

--------------------------------------------------------------------------------
